Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 16-20, the position of the display unit on the cover is unclear. For example, if the display unit is located on the cover corresponding to the stacking surface (back of cover?) than it is unclear what the predetermined surface opposed to the back of the cover and how this would be “along with the replenishment port with the cover at the closed position”. Clarification is requested. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukao (EP 2570860) in view of Kurokawa et al. (U.S. 2007/0166068).
	Fukao teach an image forming apparatus comprising an image bearing member 13 on which an electrostatic latent image is formed, a developer bearing member 15 for developing the latent image with developer, a discharge unit 61 for discharging a recording medium having a transferred toner image out of the image forming apparatus, and a stacking tray 81 for stacking the recording mediums (see Figs. 1,3). A developing apparatus 11 which supports the developer bearing member 15 has a replenishment port for accommodating a developer replenishment container 12 (Fig.2, par.13). A first cover 71 moves between an open and closed position for covering the replenishment port of developing apparatus 11K and a second cover 72, which includes part of the stacking tray 81, moves between an open and closed position for covering the replenishment ports of developing apparatus 11Y, 11C, 11Y (Fig.2,6, par 21-31). The first cover 71 has an information display unit 82 which is located at the back of the cover when the cover is in the closed position (par.36). As seen in Fig.2, the replenishment ports of the developer apparatus 11 and the display unit 82 is located within a width of the stacking surface; the width direction being orthogonal to the discharge direction of the recording mediums. 
	Specifically, Fukao teach all that is claimed except the information display unit being on the cover having the stacking surface (on the cover 72 of Fukao). 
	Kurokawa et al. teach an image forming apparatus including a developing device 38, a stacking tray 32, and a cover 13 which is moved to an open and closed position (Fig.1) to allow a second cover 94 to be opened for maintenance of the developing devices (par. 34-35). The cover 13 includes an information display unit 116/120 wherein when the cover is in the open position the inside cover display 120 can be used by the operator to perform maintenance on the developing apparatus (when the second cover 94 is opened, see Figs. 2B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fukao to have the information display unit positioned on the inside of the second cover with the stacking surface because when the second cover is opened and maintenance is needed to be performed on the developing apparatus, than the display can be easily seen by the operator thus making the maintenance operation easier (see Kurokawa et al., par.37).

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Watanabe et al. ‘202, Watanabe et al. ‘139, Takagishi, Sawai et al., and Koguchi et al. all teach display units in image forming apparatus that are relevent to the claimed invention.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852